178 F.2d 710
REICHARDv.WELLS.
No. 9983.
United States Court of Appeals District of Columbia Circuit.
Argued October 4, 1949.
Decided October 24, 1949.

Mr. Emmett Leo Sheehan, Washington, D. C., with whom Messrs. William J. Batrus and Robert C. Hilldale, Washington, D. C., were on the brief, for appellant. Mr. Landon G. Dowdey also entered an appearance for appellant.
Mr. James C. Toomey, Washington, D. C., with whom Mr. Richard A. Mehler, Washington, D. C., was on the brief, for appellee.
Before EDGERTON, WILBUR K. MILLER, and PRETTYMAN, Circuit Judges.
PER CURIAM.


1
Appellee has recovered judgment against appellant for false arrest and malicious prosecution. Though the evidence is conflicting and by no means conclusive we think it sufficient to support the jury's verdict. We find no merit in appellant's objection to the court's charge. Since appellant did not object to the court's definition of malice we do not consider whether it was correct.


2
Affirmed.